la
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RITZ CAMERA & IMAGE, LLC,
Plointiff-Respon.dent, =
V.
SANDISK CORPORATION,
Defendant-Petitioner.
Misce1laneous D0oket No. 101 _
On Petition for Per1nission to Appea1 pursuant to 28
U.S.C. § 1292(b) from the United States District Court for
the N0rthern District of Ca1ifornia in case no. 10-CV-
2787, Judge Jeremy Foge1.
ON MOTION
ORDER
SanDisk Corporatio1‘1 moves for leave to file a reply in
support of its petition for permission to appeal
Up0n consideration thereof
IT ls ORDERE:o THAT:
The motion is granted

RITZ CAMERA V. SANDISK CORP
2
FOR THE CoURT
JAN 1 3 399 131 Jan H0rba1y
Date J an Horba1y
ccc David W. Hansen, Esq.
JoSeph S. Ha1l, Esq.
C1erk
321 Fn.En
U.S. CDUHT 0F APPEALS FOFl
THE FEDERAL ClRCUlT
JAN.13Z01Z
JAN HOHBALY
CLERK